           Case 2:20-cv-00382-RSL-DWC Document 30 Filed 08/03/20 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      ERIK MADRID,
 7                                                       No. 2:20-CV-382-RSL-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      MITCHELL INTERNATIONAL INC., et al.,
10
                                   Defendants.
11

12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge David
13
     W. Christel, objections to the Report and Recommendation, and the remaining record, does
14
     hereby find and ORDER:
15

16          (1)    The Court adopts the Report and Recommendation.

17          (2)    Plaintiff Erik Madrid’s Motion for Remand (Dkt. 12) is granted-in-part and
                   denied-in-part. This case is remanded to the state court; however, Plaintiff’s
18                 request for attorney fees and costs is denied.
19
            (3)    The Clerk is directed to send copies of this Order to counsel for the parities and to
20                 the Hon. David W. Christel.

21
            DATED this 3rd day of August, 2020.
22

23

24
                                                         A
                                                         Robert S. Lasnik
25
                                                         United States District Judge

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
